           Case 1:20-mj-09449-UA Document 11 Filed 10/02/20 Page 1 of 1




                                                                   Oct ober 1, 2020
VIA ECF
The Honorable Katherine H. Parker
United States Magistrate Judge
500 Pearl Street
New York, New York 10007

Re:     United States v. Christopher Ferrera
        20 Mj. 9449                                                                                      10/01/2020

Honorable Judge Parker:

        I write with the consent of the government to respectfully request that the Court modify Mr.
Christopher Ferrera’s bail conditions. Specifically, I request that the Court allow Mr. Ferrera to travel to
Reading, Pennsylvania for a family gathering on October 10, 2020 and return to New York on October
11, 2020.

          On September 15, 2020, Mr. Ferrera was released on his own recognizance. We have been in
touch with AUSA Thomas Burnett in this case and he has indicated that the Government does not object
to this travel request. Mr. Ferrera is supervised by a Pretrial Services Officer in the Southern District of
New York, who has been given the details of Mr. Ferrera’s travel plans. They have no objection to this
request. Thank you for your consideration of this matter.


                                                                   Respectfully Submitted,

                                                                   /s/
                                                                   Marisa Cabrera
                                                                   Assistant Federal Defender
                                                                   (212) 417-8730


                                          SO ORDERED:


                                          _____________________________________
                                          HONORABLE KATHERINE H. PARKER
                                                                10/01/2020
